Citation Nr: 1120478	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial evaluation higher than 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.

2. Entitlement to service connection for asthma, to include due to undiagnosed illness.

3. Entitlement to an initial evaluation higher than 10 percent for depression,           not otherwise specified (NOS), from December 13, 2007 to April 20, 2009. 

4. Entitlement to a higher evaluation than 30 percent for depression with posttraumatic stress disorder (PTSD), since April 21, 2009.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986, and from September 2004 to October 2005. He had additional service in the Wisconsin Army National Guard from 1986 through 2004.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal         from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, including a February 2006 decision granting service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, with a 20 percent evaluation effective October 5, 2005. The Veteran appealed the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

Thereafter, a March 2008 rating decision granted service connection for depression, NOS, as secondary to a lumbar spine disorder, with a 10 percent evaluation effective December 13, 2007. An appeal was also perfected regarding this initial assigned disability rating. 



An August 2008 rating decision denied service connection for asthma. The appeal as it pertains to this decision includes consideration of the VA undiagnosed illness statute as a potential basis of entitlement. See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010).

In addition to the foregoing rating decisions on appeal, the RO has undertaken action at times to adjust the level of compensation for service-connected disability. By an April 2007 decision the RO increased from 20 to 40 percent the assigned rating for a lumbar spine disorder, from the October 5, 2005 effective date of service connection. Moreover, by an August 2009 decision the Veteran's service-connected psychiatric disability was recharacterized as depression with PTSD, and assigned a higher evaluation of 30 percent effective April 21, 2009. (The distinct characterization of psychiatric disability before and after April 21, 2009 is reflected in the statement of two separate increased evaluation claims above on the title page.) Notwithstanding the increases awarded in disability compensation, the availability of still higher schedular ratings for both service-connected lumbar spine and psychiatric disabilities remain issues on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

In March 2011, the Veteran and his spouse testified during a hearing at the RO before the undersigned Veterans Law Judge, a transcript of which is of record.          In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.             In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran            nor his representative has asserted that VA failed to comply with 38 C.F.R.                  § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.               As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

Also, during the hearing, the Veteran provided additional evidence consisting of VA outpatient records, accompanied by a waiver of RO initial consideration.             This evidence is accepted for inclusion into the record. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

The issues involving service connection for asthma, and an increased rating for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC),            in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disorder does not involve joint ankylosis of the thoracolumbar spine. The preponderance of the competent evidence also weighs against the finding that the Veteran has neurological deficit, including left lower extremity radiculopathy, associated with the service-connected lumbar spine disability. 


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5242 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

However, in regard to the claim on appeal for higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim         for service connection for a lumbar spine disorder has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining VA outpatient treatment records, and arranging for the Veteran to undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran has provided several personal statements, and testimony during a March 2011 Travel Board hearing. There is no indication of further available evidence or information to obtain.         The record as it stands includes sufficient competent evidence to decide                    the claim. Under these circumstances, no further action is necessary to assist                  the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found -- "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Disability due to the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine is evaluated as 40 percent disabling under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine. 

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

The Veteran underwent a VA Compensation and Pension examination for general medical evaluation in November 2005. He then reported having left low back pain, described as sharp and constant, with exacerbations up to a level of 8 out of 10. There was reportedly sharp pain radiating to the bilateral posterior thigh with changing positions and standing. He did not use back support or assistive devices. On physical examination, all musculoskeletal movements were guarded. There       was no obvious deformity of the spine. Firm pressure to the vertebrae evoked a complaint of pain with pressure to the lower thoracic spine. The Veteran demonstrated forward flexion to 70 degrees, extension to 25 degrees, right lateral flexion and rotation to 30 degrees, and left lateral flexion and rotation limited to        10 to 15 degrees. All movements were guarded with report of pain. No obvious neurological deficits were observed. An x-ray showed minimal facet degenerative changes suggested in the lower spine. The diagnosis was, in pertinent part, chronic low back pain related to degenerative disc disease at L4-L5 and degenerative joint disease of the lumbar spine. 

A VA examination of the spine region was completed in March 2007, at which point the Veteran described pain in the low back including radiation into the legs. He also reported having numbness in his low back with extension into the bilateral lower extremities, extending down to the calves and occasionally into the feet.            He described his pain level at 8/10, with occasional flare-ups raising the intensity to 10/10. The Veteran denied any bowel or bladder complaints or dysfunction.              He had not missed any work in the previous 12 months as a result of pain, nor had any physician ordered bedrest in the previous 12 months. He further reported that he was able to perform activities of daily living with some difficulty due to pain but did not require assistance. On physical exam, the Veteran walked with an antalgic gait and a mild limp on the right side, though with no gross deformities noted in the hip, knee or ankle positioning during ambulation. Initially, the Veteran had difficulty standing on his toes or heels, and was not able to walk very far on his toes or heels. On inspection he was able to stand in an appropriate position with no gross deformity or curvature in the spine. Range of motion consisted of lumbar flexion approximately 90 degrees sitting, and 45 degrees standing; and lateral bending 20 degrees bilaterally sitting, and 10 degrees bilaterally standing. The Veteran could not rotate in the standing position without pain. There was no change in lumbar range of motion on repetition. The Veteran complained of tenderness to palpation in the midline of the lumbar spine, and also tenderness that extended posteriorly into the thigh bilaterally over the course of the sciatic nerve. Neurological exam revealed 2+ reflexes that were symmetric and very brisk. Clonus was positive in the bilateral feet with the right being greater than the left. 

The diagnosis given was of mild degenerative disc disease as documented on x-ray and lumbar MRI findings. The VA examiner further indicated that after further electrodiagnostic evaluation of the Veteran's low back, that impression was that he did not show any evidence of lumbar radiculopathy via EMG. Also, the Veteran  had a recent plain MRI image of the lumbar spine to evaluate for any gross deformities that was negative. It was found that there was no evidence for a        lumbar radiculopathy as determined by positive reflexes on clinical exam and electrodiagnostic testing. The examiner concluded that it was as likely as not that the Veteran's low back pain resulted from the initial injury sustained while on active duty; and it was less likely than not that his bilateral leg pain was the result of in-service injury.

Upon VA re-examination in March 2008, the Veteran described constant pain at a level of 9/10 with periodic numbness and tingling of the left posterolateral thigh and occasionally the upper lateral calf area on the left. He stated he had missed two days or so from his job because of his low back over the previous year. He denied any bladder or bowel incontinence. He stated that he could walk one block and had occasional falls when the left leg collapsed. Upon physical exam, the Veteran presented as though he had considerable pain in his low back walking in a protective posture. Posture seemed unduly strained, but the spine was otherwise well aligned. Range of motion consisted of flexion to 40 degrees with modest effort, and extension to 10 degrees, with discomfort throughout the entire maneuvers, with fair to good strength and endurance, and no evidence of spasm or incoordination. Rotation was 25 degrees on the right side, 15 degrees on the left side, and lateral bending was 15 degrees bilaterally. Neurologic exam of the lower extremities revealed normal Achilles and patellar reflexes. There was good strength of dorsiflexion on the right and left, but the Veteran was unable to get up on his toes bilaterally. Testing for dorsiflexion of the toes in the sitting position revealed breakaway weakness (poor effort). There was questionable diminished sensory perception over the posterolateral thigh on the left. The Veteran had undergone an EMG study in April 2007 which was equivocal for a left lower leg radiculopathy. The clinical impression was degenerative disc disease without arthritis, with disc disease being at L4-L5, with more likely than not left radiculopathy at that time. 

In November 2008, a VA medical opinion was procured from a neurologist regarding the likelihood that the Veteran experienced radiculopathy associated   with his low back disorder. After having reviewed the medical evidence from         the Veteran's claims file, the VA examiner set forth the opinion that there was no diagnosis of left lower extremity radiculopathy related to the service-connected lumbar spine disability. The examiner noted in this regard review of an MRI of the lumbar spine that showed a posterior disc bulge, mild, which could possibly contact the left L4 exiting nerve root. However, despite this MRI report, the EMG nerve study did not indicate radiculopathy. The VA examiner as noted review of the 2007 and 2008 VA Compensation and Pension examinations. Also noted was that              the Veteran had previously reported symptoms in the lower extremities, and examination findings had indicated pain, decreased sensation, and reflexes with clonus, for which follow-up studies pertaining to the cervical and thoracic spines were recommended. 

Subsequent records of VA outpatient treatment indicate on a September 2009 general practitioner's consult, the Veteran reported having low back pain, with some left leg tingling and numbness. The assessment provided was of low back pain with radicular pain. In the view of the physician, the left leg tingling and numbness was most likely due to the herniated disc problem in the lower back. Another MRI and EMG study were recommended, and if necessary a neurosurgery consult.

Later that month, a VA EMG study was conducted. The results of the study was that motor and sensory conductions were normal. The Veteran was informed that the EMG study was normal. Meanwhile, an MRI the following month showed a bulging disc and disc protrusion which contacted the exiting left L4 nerve root. There are subsequent follow-up general practice consultations for low back pain, including arranging for use of a TENS unit for treatment purposes.  

Upon review and analysis of the foregoing medical evidence, the Board concludes that no higher than a 40 percent initial evaluation is assignable for the Veteran's service-connected lumbar spine disability. Based on the applicable rating criteria, the General Rating Formula for Diseases and Injuries of the Spine, for purpose of applying 38 C.F.R. § 4.71a, Diagnostic Code 5242, the only means by which any rating higher than 40 percent may be assigned is when there manifests ankylosis of the thoracolumbar spine. Specifically, a maximum rating of 50 percent is assignable due to unfavorable ankylosis of the entire thoracolumbar spine. (The highest            100 percent schedular rating under the General Rating Formula is reserved for unfavorable ankylosis of the entire spine, not at issue here since the Veteran       does not have a distinct service-connected cervical spine disorder.) Moreover, the very term " ankylosis" contemplates a total absence of joint mobility. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski,  3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). 

Given a review of the pertinent VA exam findings, it is clear that the Veteran always has maintained some level of mobility of the thoracolumbar spine, and hence, by definition cannot have had ankylosis. The most pronounced severity of his condition was on the March 2008 VA examination, during which he manifested forward flexion to 40 degrees, and extension to 10 degrees. The VA examiner          did not provide findings as to joint mobility on repetitive motion, which would have helped in detecting any further limited motion due to functional loss, as required  per Deluca v. Brown. This notwithstanding, even on the record before it, it is abundantly clear that the Veteran had retained capacity for movement, and therefore did not demonstrate joint ankylosis of the thoracolumbar spine. Nor is there any mention in the recent VA outpatient treatment history to indicate or suggest a worsening of the service-connected back disability to the significant extent that all motion of the thoracolumbar spine was completely precluded. The resultant conclusion must be that taking into account limitation of motion as relevant symptomatology, the Veteran's lumbar spine disability cannot be said to warrant greater than the assigned 40 percent disability evaluation. 

Apart from the absence of joint ankylosis, and basis for any higher rating therein, the Board has given further consideration to the potential availability of any separate award of compensation for neurological disability associated with the service-connected lumbar spine disorder. This is in light of the fact that separate ratings may be assigned for different symptomatology arising out of service-connected disability, provided not merely evaluating the same symptomatology under different diagnoses. See 38 C.F.R. § 4.14 (providing that under VA's      "anti-pyramiding rule," the evaluation of the same manifestation under different diagnoses is to be avoided). See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994). To this effect, the Veteran on several evaluations has reported experiencing lower extremity neurological symptoms associated with a back problem, however, clinical testing on this subject has effectively ruled out a compensable disabling neurological deficit involving radiculopathy. Most notably, the November 2008 VA medical opinion on review of all evidence in the claims file ruled out left lower extremity radiculopathy, observing that while an MRI showed a disc bulge possibly contacting a sciatic nerve root, an EMG nerve study was entirely negative for radiculopathy. This VA examiner's assessment represents the more probative and better supported opinion on the presence of radiculopathy than the comparatively unsupported March 2008 VA examiner's assessment of radiculopathy, which          did not involve a similar analysis of any of the medical information on hand.                See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Not without significance also is that an earlier March 2007        VA examination, which was specifically for the lumbar spine, had likewise ruled out radiculopathy, given the limited EMG findings. More recently, as well,                a September 2009 VA outpatient general practice note states a provisional diagnosis of left side radiculopathy, and then an EMG neurological consult to confirm this revealed a completely normal EMG study. Therefore, there is more than reasonable basis to conclude on the evidence presented that the Veteran does not presently have left side radiculopathy, or other compensable neurological impairment associated with his service-connected lumbar spine disability. 

Given that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine at various points, the Board has also considered application of the criteria for Intervertebral Disc Syndrome (IVDS) found under Diagnostic Code 5243. That notwithstanding, IVDS is to be evaluated on account of frequency and severity of incapacitating episodes (i.e., requiring physician-prescribed bedrest), and there are none reported or alluded to in the available evidence.

Accordingly, the Board finds that no greater rating than 40 percent is available under the VA rating schedule for the Veteran's service-connected lumbar spine disability.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, he remains employed on           at least a part-time basis. The Veteran's service-connected lumbar spine disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a higher rating than 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.              This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial evaluation higher than 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine is denied.


REMAND

From review of the current record, the Board finds that further development is warranted on the remaining claims on appeal prior to issuance of a decision on these matters. 

Regarding claimed service connection for asthma, the Board notes that additional action is required to supplement the VA medical opinion at hand addressing the etiology of this condition. 

The Veteran claims that the onset of asthma is related to his deployment to Iraq while on active duty service in 2004.

The service treatment records (STRs) are inclusive of a February 2005 entry for which the Veteran reported with complaints of sore throat, headache, chills and fever over the prior three days. There was also difficulty keeping down food.         The assessment was "sinusitis / possible bacterial." The Veteran was prescribed an antibiotic amongst other medication, and was placed on a liquid diet for 48 hours.

Then in August 2005, the Veteran was evaluated for a six-day history of a cough and pain in the chest with coughing up yellow sputum. It was noted by history that he had sinusitis one to two weeks previously. The lungs were clear to auscultation and percussion, though there was some dyspnea with inspiration. The assessment was "bronchitis vs. cold." The Veteran was prescribed cough syrup amongst other medications.

On a September 2005 Post-deployment Medical Questionnaire the Veteran checked the appropriate designation on the questionnaire form for having had "chest pain or pressure," as well as "difficulty breathing." 

The Veteran underwent a July 2008 VA Compensation and Pension examination for respiratory disorders, including a chest x-ray and pulmonary function test (PFT)            in connection with his physical exam. The diagnosis was mild asthma, controlled. The VA examiner further expressed the conclusion that this diagnosis was not related to active military service. In his stated rationale, the examiner indicated that on review of the STRs in the claims file, there was no documentation of treatment for cough, shortness of breath or wheeze. According to the examiner, the Veteran was treated once for possible sinusitis, an acute infection. The examiner also did not find any documentation of treatment for asthma. Also indicated was that based on VA publications there was inadequate/insufficient evidence to determine whether an association existed between deployment to a war zone, and chronic respiratory effects. 

The foregoing medical opinion strives to provide a thorough rationale for its ultimate conclusion, but unfortunately falls short of this goal. As the Veteran and his representative point out at the Board hearing, the VA examiner apparently       did not consider the significance, if any, of the August 2005 in-service episode of bronchitis, with dyspnea, in its assessment of service medical history. To obtain the most probative opinion possible on the etiology of asthma, a medical opinion is necessary that takes into account this essential case fact. Therefore, a supplemental VA medical opinion is being requested from the July 2008 examiner which appropriately considers all relevant medical evidence. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  


The Board likewise finds that a more recent VA examination is required concerning the severity of the Veteran's service-connected psychiatric disability, recently recharacterized as depression, with PTSD. The Veteran last underwent relevant   VA examination in May 2009, almost two years ago. Moreover, there is evidence suggesting there may have been a worsening in his condition, for instance,              as evidenced by a June 2010 VA outpatient clinical psychology record indicating the Veteran's level of depression appeared to have increased significantly. As such, a more contemporaneous VA examination is necessary. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should forward the claims folder to the examiner who conducted the July 2008 VA examination, and request a supplemental opinion as to whether it is         at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed asthma, mild,    is etiologically related to an incident of his military service. In offering the requested opinion, the examiner should expressly note consideration of the complete record of in-service treatment history, including the documented August 2005 episode of bronchitis,          with dyspnea.  IF the examiner reaches a negative conclusion in regard to the above inquiry, he or she should further address the issue of whether the Veteran's "asthma, mild"  instead constitutes an undiagnosed illness attributable to the Veteran's service in the Persian Gulf region.
A clear rationale should be stated for all conclusions reached. If the reviewing examiner deems examination and/or diagnostic testing of the Veteran to be necessary, such should be scheduled. 

IF the July 2008 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination and have the examiner address the inquiry set forth above.

2. Then schedule the Veteran for a VA examination              to determine the current severity of the Veteran's  service-connected psychiatric disability, diagnosed as depression with PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected depression, and PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. In so doing, the examiner should note review of the May 2009 VA examination, and attempt to reconcile with that prior exam any substantial changes in GAF scores or other assessments of severity of service-connected disability.

3. The RO/AMC should then review the claims file.           If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for service connection for asthma, and increased rating for psychiatric disability (both before and since April 21, 2009), based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

[Continued on following page.]
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


